Citation Nr: 1212210	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  08-19 632A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for status-post stress fracture, right tibia, with knee pain.

2.  Entitlement to an evaluation in excess of 10 percent for status-post stress fracture, left tibia, with knee pain.

3.  Entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse

ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to October 1991.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction of the Veteran's claims now lies with the Winston-Salem, North Carolina RO. 

In August 2010 the Veteran was afforded a Travel Board hearing.  A transcript of the testimony offered at his hearing has been associated with the record.

This matter was last before the Board in October 2010 at which time it was remanded for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

When this matter was last before the Board, it was remanded to obtain VA examinations on the severity of her right and left knee disabilities and to obtain VA and private medical records.  Following the Board's remand, the Appeals Management Center (AMC) undertook this development.  

The AMC was able to obtain the Veteran's VA medical records and sent the Veteran notice regarding her VA examination and in an attempt to obtain private medical records.  It appears that the AMC may have only sent this notice to an old address and that the Veteran did not receive notice in this regard as mail forwarding had expired.  See returned letter dated October 16, 2010.  She therefore did not attend the scheduled VA examination or respond to the AMC's correspondence regarding the procurement of private medical records.  Although the returned mail specified the Veteran's current address and VA was apparently aware of the new address, it does not appear from the record that the AMC attempted to undertake this development again.  Accordingly, in light of Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Board remand "confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders"), this matter must again be remanded.

Lastly, the Board notes that the latest VA medical records for the Veteran were associated with the claims file in October 2010.  The Veteran regularly seeks VA treatment; thus, it appears that there is a need to associate further records with the Veteran's file.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA has a duty to seek these records. 38 C.F.R. § 3.159(c) (2009).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran notice that she may submit records from "Chapel Hill," Rowan Memorial Hospital, or any other private entity, or that she may request VA's assistance in this regard.  If she requests VA's assistance attempt to obtain copies any such records and associate them with the claims folder, after securing any necessary release(s).  The AMC/RO should then attempt to locate the records from "Chapel Hill" and Rowan Memorial Hospital and associate them with the claims file.  Documentation of the results of this search, if negative, should be associated with the claims file.

2.  Obtain up-to-date VA treatment records of the Veteran, not currently associated with the claims file, and associate them therewith.

Perform any and all follow-up as necessary, and document negative results.

3.  After the development specified in paragraphs 1 and 2 of this remand directive has been completed to the extent possible, schedule the Veteran for a VA examination by an appropriate medical professional in order to determine the current severity of her service-connected status-post stress fracture, right tibia, with knee pain, and status-post stress fracture, left tibia, with knee pain.

Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The complete claims folder must be provided to the examiner for review in conjunction with the examination.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to her lay assertions and the pertinent medical evidence.

The examination report should specifically state the degree of disability present in the Veteran's knees and her current range of motion in the knees, as well as identify any objective evidence of pain.  Any neurological abnormalities resulting from this disability should be discussed.  The clinician should also discuss how the Veteran's disability impacts her daily activities of living.

Range of motion studies should be noted in the examination report.  The examiner should also fully describe any weakened movement, excess fatigability, and incoordination present, and further describe any objective evidence of pain caused by this disability.  To the extent possible, any determinations concerning pain, weakness, fatigability and flare-ups should be portrayed in terms of the degree of additional loss of range of motion.

The examiner is also asked to address whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's service-connected status-post stress fracture, right tibia, with knee pain, and status-post stress fracture, left tibia, with knee pain, have caused any tears of the menisci, if found on examination.

If it is determined that any diagnosed tears of the menisci were not caused by her service-connected Veteran's service-connected status-post stress fracture, right tibia, with knee pain, and status-post stress fracture, left tibia, with knee pain, the examiner should opine whether it is at least as likely as not that diagnosed tears of the menisci have been aggravated (that is, permanently worsened) by the Veteran's service-connected status-post stress fracture, right tibia, with knee pain and status-post stress fracture, left tibia, with knee pain, beyond natural progression.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation. "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim. 

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

4.  Thereafter, readjudicate the issues.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

